Citation Nr: 1516152	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  06-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from October 31, 2005 to May 3, 2009 and from June 1, 2009 to January 6, 2010; in excess of 50 percent from January 7, 2010 to January 3, 2011; and in excess of 70 percent thereafter.  

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 4, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent rating, effective October 31, 2005.  

In October 2009 and November 2010, the Board remanded the Veteran's claim for additional development of the record.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In January 2010, the RO granted a temporary total evaluation of 100 percent, effective May 4, 2009, because of hospitalization over 21 days, and assigned a 30 percent evaluation for service-connected PTSD, effective June 1, 2009.  

In February 2010, the RO granted a 50 percent rating for service-connected PTSD, effective January 7, 2010.  

In October 2013, the RO granted entitlement to TDIU, effective January 4, 2011; and a 70 percent rating for service-connected PTSD, effective January 4, 2011.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  

In evaluating this case, the Board has reviewed the paper claims file and the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  



FINDINGS OF FACT

1. From October 31, 2005 to January 3, 2011, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas; from January 4, 2011, onward the Veteran's PTSD was productive of total occupational and social impairment.

2. A TDIU is warranted effective October 31, 2005, the date of the initial claim for service connection for PTSD to January 3, 2011; during this time, he was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected PTSD.  


CONCLUSIONS OF LAW

1. From October 31, 2005 to January 3, 2011, the criteria for an initial 70 percent rating, but no higher, have been met; as of January 4, 2011,  the criteria for a 100 percent schedular rating have been met, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2014).  

2. The criteria for entitlement to a TDIU effective from October 31, 2005, to January 3, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the Veteran was provided with the relevant notice and information in November 2005, March 2006, December 2006, June 2009, October 2009, and November 2010 letters sent prior to and since the initial adjudication of his claim, and prior to and since an August 2006 statement of the case (SOC) and September 2007, February 2010, and October 2013 supplemental SOCs (SSOCs).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained and associated with the claims file.  In October 2009, the Veteran reported that there were no other private medical facilities that had evidence for his claim, and that all information could be found at the Battle Creek VA Medical Center (VAMC).  

An April 2011 VA memorandum shows a formal finding of unavailability of VA treatment records from the Battle Creek VAMC, dated from October 2005 to October 31, 2008.  

The Veteran was also provided with VA examinations which, collectively, contain descriptions of the history of the PTSD; document and consider the relevant medical facts and principles; and address the current nature and severity of the PTSD.  Also, these examinations included discussions of the effect of the Veteran's disabilities on occupational functioning and daily activities.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

For the purposes of this decision, the Board accepts the Veteran's lay assertions regarding his observable symptoms as both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  38 C.F.R. § 3.321(b)(1) (2014).  

PTSD

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, GAF scores must be weighed alongside all additional relevant evidence.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

In pertinent part, a GAF score between 31and 40 indicates major impairment in several areas, including work (e.g., depressed man is unable to work); scores ranging from 41 to 50 reflect a serious impairment in occupational functioning (e.g., unable to keep a job); scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Board finds that the Veteran's PTSD symptoms more nearly approximate those of a 70 percent rating due to occupational and social impairment with deficiencies in most areas from October 31, 2005 to January 3, 2011; thereafter, the Veteran's PTSD is productive of total occupational and social impairment which equates to a 100 percent schedular rating.   (This assignment excludes the period of time during which the Veteran was awarded a total 100 percent rating based on hospitalization for PTSD - May 4, 2009 to May 31, 2009.)

A November 2005 private opinion from "Dr. Bellisario" shows that the Veteran was diagnosed with PTSD.  A psychiatry evaluation performed in November 2005 by "Dr. Silver" reveals findings of severe anxiety, insomnia, continuous intrusive battle images, and progressively worsening chronic stress effecting work and all aspects of functioning in his daily life.  Dr. Silver noted that the Veteran had periodic bouts of extraordinary sleep difficulty, and stress and any external pressure made him more prone to severe stress reactions.  These symptoms were progressive, and he was constantly beset by nightmares, sleep difficulties, and preoccupation with in-service stressors.  Dr. Silver noted that the Veteran was in urgent need of psychotherapy, and had multiple bouts of psychotherapeutic drug therapy for his condition, which did not work.  In December 2005, Dr. Silver submitted a statement that the Veteran was entitled to a 70 percent VA evaluation for his PTSD.  This sentiment was echoed by the Veteran in a December 2005 statement.  

Lay statements from the Veteran's daughters and spouse, received in December 2005, reveal observations of the Veteran experiencing flashbacks; exaggerated startle response, such as being disturbed by fireworks on the fourth of July; difficulty with focusing on conversations and projects; maintaining his attention; communicating; sleeping due to severe nightmares; short term memory loss including forgetting conversations; significant agitation; avoiding eye contact; problems socializing; and experiencing flashbacks.  

An April 2006 VA PTSD examination report reflects that the Veteran denied undergoing inpatient psychiatric treatment; however, he was treated by Dr. Silver on 2 to 3 occasions.  It was noted that the Veteran was not being treated with pharmaceuticals.  On reported history, the Veteran was noted to be extremely irritable, and that he had recently lost his employment due to a store closing.  His symptoms were described as avoidance, nightmares, suicidal ideation, poor concentration, and angry outbursts.  He reported that he attended church twice a week, saw his grandchildren regularly, and was close to his second wife who he had been married to for 20 years.  He also indicated that performing Internet research of electronics and appliances was his main hobby.  The examiner noted the Veteran had a former problem with heavy drinking, but that he had been sober for the previous 15 years.  On mental status examination, the examiner observed the Veteran was appropriately dressed and cleanly groomed.  He was tangential and needed redirection.  Mood was labile, affect was restricted.  He did not have a thought disorder, although thought content included feelings of survival guilt.  He had nightmares and avoidance symptoms.  The examiner noted that the Veteran did not have anhedonia, current suicidal or homicidal ideation, evidence of psychosis, or cognitive deficits.  His insight was described as fair, and his judgment intact.  He was assigned a GAF score of 65.  

In June 2006, the Veteran's neighbor submitted a statement, which reveals observations of the Veteran's flashback and irritability after the Veteran stormed out of a movie about war.  

Also in June 2006, Dr. Silver provided a statement that indicates observations of chronic depression, and a continuous state of panic.  Dr. Silver described the Veteran's sleep disturbance as severe, consisting of frequent disturbing nightmares, and noted that he had continuous suicidal preoccupations.  Dr. Silver opined that the Veteran's total disability picture represented a profound debilitation on his ability to focus and function.  Dr. Silver reiterated the opinion that the Veteran should be entitled to a 70 percent VA evaluation for his PTSD.  

A September 2006 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), shows the Veteran reported that he had been prescribed by Dr. Bellisario, and regularly took, Valium for his sleep problems and anxiety.  He indicated that his PTSD symptoms resulted in occupational and social impairment, and noted that he was self-employed as a handyman so that he did not have to report to a superior or work around other people.  He noted that in the past he had no tolerance or patience for working with others.  

In January 2007 the Veteran submitted prescription orders verifying that he had been medicated for his PTSD with various pharmaceuticals.  He also submitted a Notice of Award from the SSA, and indicated that he was awarded disability benefits because of his PTSD, among other things.  An SSA Disability Determination and Transmittal shows that he was disabled since February 1, 2005, and was awarded benefits due to ischemic heart disease and anxiety related disorders.  In an accompanying evaluation, he listed playing with his children as his only hobby, and that his only social activity occurred via emailing others and attending church on a bi-weekly basis.  He noted that he liked being alone because sometimes people got on his nerves.  He also noted that he could not pay attention for long, that he could follow written instructions well but not spoken instructions, and that he did not handle changes in routine well at all.  

An SSA Psychiatric Review Technique, showing assessment took place from February 1, 2005 to July 28, 2006 by "Dr. Balunas," indicates that the Veteran had an anxiety-related disorder due to recurrent intrusive recollections of a traumatic experience, which were a source of marked distress.  Functional limitation included mild restriction of activities of daily living and difficulties in maintaining social functioning; moderate difficulties in maintaining concentration, persistence or pace; and no episodes of decompensation.  Dr. Balunas concluded that the Veteran was not generally significantly limited in understanding and memory; but he was moderately limited by the ability to understand and remember detailed instructions.  He was not generally significantly limited in sustained concentration; but he was moderately limited by the ability to carry out detailed instructions, and to maintain attention and concentration for extended periods.  Further, he was not significantly limited by sustained concentration and persistence, social interaction, or adaptation.  Dr. Balunas opined that the Veteran's PTSD restricted him to unskilled work involving 1, 2, or 3 step instructions with limited need for sustained concentration.  

In April 2008, the Veteran reported experiencing symptoms of suicidal ideation, increased irritability, and avoidance of others, and noted that his medication dosages had been increased.  In May 2008, he reported that he had been hospitalized at a VAMC, from May 3, 2009 to May 28, 2009, due to the deterioration of his PTSD.  He indicated his symptoms included experiencing more nightmares, and having more difficulty in maintaining social and private relationships.  

VA treatment records, dated from November 2008 to March 2010, generally show symptoms, at their worst, of depressed mood, anger, agitation, irritability, low frustration tolerance, isolation, hypervigilance, marital problems, difficulty tolerating crowds, circumstantiality and rumination in thought pattern, agitated behavior, very poor to sporadic eye contact, hypersensitivity, occasional auditory hallucinations, occasionally tearful, constricted affect, intrusive thoughts, exaggerated startle response, depression, relationship problems, trust issues, pressured speech, concentration problems, short term memory problems, intrusive thoughts, and anxiety attacks.  He was assigned GAF scores ranging from 35 to 50, but generally 45 throughout this time period.  

A May 2009 statement from a VA psychologist indicates findings that the Veteran experienced symptoms of sleep disturbance, nightmares, anger, agitation, irritability, quick temper, low frustration response, depression, and anxiety attacks.  The psychologist noted that the historical data strongly suggested significant impairment in the Veteran's overall social and occupational functioning.  

A January 2010 VA PTSD examination report shows the Veteran reported that he closed his business 2 years prior to the examination due to anger management issues.  He provided a history of having a strained relationship with his wife, but good relationships with his children and grandchildren.  The examiner noted the Veteran denied suicide attempt, but indicated that he was getting violent at work.  On examination, the examiner observed the Veteran had disheveled clothes; restless psychomotor activity; spontaneous speech; guarded attitude; constricted affect; anxious and dysphoric mood; intact attention; unremarkable thought process and content; no delusions; understanding the outcome of his behavior; sleep impairment; no hallucinations; and no inappropriate behavior.  The Veteran was oriented to person, time and place.  The Veteran was noted as being anxious all the time, and lived a very secluded life.  The examiner indicated that the Veteran did not have suicidal or homicidal ideation, had good impulse control and no episodes of violence, and had mild memory impairment for immediate memory requiring him to carry a diary.  The examiner described the Veteran's PTSD as moderate insofar as he did not maintain personal hygiene at times, had worsening nightmares, had social isolation, and had anger management problems.  The Veteran was assigned a GAF score of 50, and it was noted that the PTSD effected his employment due to increased irritability causing moderate impairment.  

A January 2010 statement from the Veteran's spouse shows observations that the Veteran would not come out of the basement, would not take phone calls, did not shower, barely functioned, and had personal hygiene problems.  She indicated that the Veteran's PTSD symptoms were getting worse insofar as he was nervous, explosive, and had suicidal ideation and she was afraid of him hurting others.  She noted that their 24 year marriage was close to ending.  Another statement from his spouse, dated in March 2010, shows that she was a Ph.D., although she did not indicate what her Ph.D. was in.  She reported that the Veteran's anxiety increased over the past few years, and that his personality changed from being outgoing, upbeat and happy to subdued and introverted.  His physical ability to function went from being busy and active 18 hours a day to sleeping for 18 hours a day, and that he was heavily medicated.  He was fearful of leaving the house.  

Statements from the Veteran's daughter, dated in March 2010, show observations of an intensification of depressive symptoms and withdrawal from weekly contact with his friends and family.  In a March 2010 statement from the Veteran he described experiencing guilt, nightmares, and constant depression.  

VA treatment records, dated from April 2010 to November 2010, generally show the Veteran was observed, at worst, to be appropriately dressed but slightly disheveled.  He sat with a stooped posture and hardly had any eye contact.  His affect was generally constricted and his mood was depressed.  However, he consistently denied auditory, visual, or tactile hallucinations, or suicidal thoughts plan or intent.  Also, his speech was coherent and goal directed, his thinking was coherent and goal directed, he was alert and oriented, and he was cooperative.  He reported that he and his wife were not getting along.  

Statements dated in December 2010 from the Veteran's former coworker who worked with him at the "L & L Food Center" shows observations that the Veteran looked mad all the time and would not talk to his fellow co-workers.  The former coworker indicated that he was afraid of the Veteran, and noted that the Veteran spent most of his days in his basement.  He characterized the Veteran's emotions as unpredictable, that he was nervous and often explosive, that he was extremely introverted, and his conversations as hard to follow.  The former co-worker stated that he was concerned about the Veteran's health and personal safety.  

A December 2010 statement from the Veteran's former employee, who worked with him in the late 1990's and in 2003 and 2004, shows observations that the Veteran was very difficult to get along with an had an explosive nature.  The former employee quit working for the Veteran because of his anger issues, and indicated that it seemed that his symptoms had gotten worse over the years.  

A January 2011 statement from Dr. Silver shows that the Veteran had not undergone treatment with Dr. Silver since November 2005.  Dr. Silver observed that the Veteran's condition had so seriously progressed over the previous 6 years that he was unable to be employed, had become more irritable and withdrawn, had severe sleep disturbances, suffered from an explosive temper, and frequently had suicidal thoughts.  The Veteran reported that he found it difficult to form and maintain a relationship with anyone, and his loneliness was extraordinarily painful to him.  

In sum, during the pendency of the appeal, the Veteran's private physician, Dr. Silver has repeatedly indicated that the Veteran's PTSD is severe and equates to a 70 percent schedular rating.  He has described the Veteran's symptoms as consisting of severe anxiety, progressively worsening chronic stress effecting all aspects of functioning in daily life.  The Board agrees.  This characterization is consistent with the evidence of record. The Board finds the Veteran's PTSD has resulted in impairment of occupational and social impairment with deficiencies in most areas.  In this case, the Veteran has moderate to low functioning due to symptoms such as chronic anxiety and panic attacks, extreme self-isolation, poor self-care, anger issues, suicidal ideation, occasional poor hygiene, and struggling marital relationship. Notably, he has been receipt of SSA disability benefits since February 2005 based, in part, on his PTSD. The Board concludes that the GAF scores, when considered with the other medical evidence of record, shows a disability picture more nearly approximated by a 70 percent rating under DC 9411.  38 C.F.R. § 4.7 (2014).  The Veteran's GAF scores (35-50) generally fell within the range indicating moderate to major symptoms.  The GAF scores are consistent with the disability picture described by the Veteran, his spouse, his former coworkers, his daughters, and his neighbor, as well as by examination, SSA records, and VA and private treatment records.  

However, the Board finds that a 100 percent rating under DC 9411 is not warranted from October 31, 2005 to January 3, 2011.  In this regard, the preponderance of the clinical and lay record fails to support a finding of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran has been previously noted to have suicidal ideation, an instance of auditory hallucination, and several instances of being unable to maintain minimal personal hygiene.  However, these symptoms do not appear to be representational of the Veteran's overall disability picture. 38 C.F.R. § 4.130, DC 9411 (2014); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).  

A January 4, 2011 VA PTSD examination report shows that the examiner indicated that the Veteran's PTSD was productive of total occupational and social impairment due to signs and symptoms, such as isolating himself and getting violent at work.  It was also noted that the Veteran had a strained relationship with his wife.  The examiner opined that based on the review of the medical record, claims file, and history provided by the Veteran, his PTSD affected his ability to hold gainful employment.  Given this evidence, the Board finds that as of January 4, 2011, the criteria for a schedular 100 percent rating have been met based on PTSD. 

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.   The applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD-namely, the degree of his occupational and social impairment.  The rating criteria are thus adequate to evaluate these disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran has at no point since the grant of service connection indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology for his PTSD.  Further, there is no indication that the other service-connected disabilities result in additional disability or symptomatology when looked at in combination with his service-connected PTSD.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected disabilities individually, and that the presence of these other disabilities does not result in further disability or symptomatology not accounted for by the Rating Schedule.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




TDIU

The derivative issue of the Veteran's entitlement to a TDIU was raised by the record inasmuch as his unemployability was claimed to be the result of the disability at issue in this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which, in that case was PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated on the service-connected disability for which the Veteran is requesting higher rating in this appeal.  Thus, it is possible that the period of consideration for determination of the effective date for a TDIU could be as early as October 31, 2005, the date service connection was granted for the Veteran's PTSD.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  

In this case, in December 2010 the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on unemployability (VA Form 21-8940).  This application shows that he reported being self-employed in general maintenance from 1995 to February 2005, and that he was unemployed since then due to his PTSD, and service-connected hearing loss and tinnitus.  It is noted that he is service-connected for the aforementioned disabilities as well as ischemic heart disease. He indicated that the highest level of education he achieved was graduating from high school, and that he had additional training in woodworking from 2009 to 2010.  The SSA records, discussed above, show the Veteran was unemployed and disabled since February 1, 2005, based on a combination of heart problems and anxiety. 

In sum, the Board finds that the evidence shows the Veteran was unemployed as of October 31, 2005.  Thus, he is entitled to a TDIU rating, effective from that date, which is the receipt date of his initial claim for service connection for PTSD.  The Board notes that, despite notations made in the January 2007 VA treatment record and in 2011 that the Veteran experienced stress or violence at work, it appears from the record that the Veteran was no more than marginally employed after February 1, 2005, which does not constitute substantially gainful employment under 38 C.F.R. § 4.16(a).  In this regard, the clinical record repeatedly shows that the Veteran was unemployed due to his PTSD, and that when he had been employed, he was self-employed.  

ORDER

A rating of 70 percent, and no more, for service-connected PTSD is granted from October 31, 2005 to January 3, 2011, and a 100 percent schedular rating is granted from January 4, 2011 onward subject to the rules and regulations governing the award of monetary benefits.  

A TDIU, effective October 31, 2005, to January 3, 2011 is granted, subject to the rules and regulations governing the award of monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


